On Motion for Rehearing.
HAWKINS, Judge.
In a motion for rehearing, appellant complains because the trial court declined to give special charges Nos. 3, 8, ánd 10.
The transcript reveals that all three of the special charges bear the indorsement that they were presénted to the trial judge “and by him refused.” No exception to such refusal is noted on the special charges themselves over the trial judge’s signature; neither are there any formal bills of exception brought forward reserving exception to the refusal of such requested instructions. Before the denial of special requested charges may be reviewed by this, court, exception to such denial must be preserved in one of the ways suggested. Bland v. State, 92 Tex. Cr. R. 636, 244 S. W. 1023; Linder v. State, 94 Tex. Cr. R. 316, 250 S. W. 703; Benson v. State, 105 Tex. Cr. R. 268, 287 S. W. 1097; Arnold v. State, 118 Tex. Cr. R. 624, 39 S.W.(2d) 49.
The motion for rehearing is overruled.